Citation Nr: 1211776	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, and if so, whether service connection is warranted for the claimed disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the RO also denied the Veteran's request to reopen his service connection claim for a back disorder by a rating decision dated in December 2004.  As will be discussed in more detail below, the RO received a buddy statement in December 2005, within one year of notice of the December 2004 rating decision, that the VA considered to be new and material evidence.  As this evidence was received within one year of notice of the December 2004 rating decision, the Veteran's claim was reconsidered in the March 2006 rating decision on appeal.  38 C.F.R. § 3.156(b) (2011) (VA regulations provide that new and material evidence received prior to the expiration of the period for appealing a decision will be considered as having been filed in connection with the pending claim); Bond v. Shinseki 659 F.3d 1362, 1367 (Fed. Cir. 2011) ("Because § 3.156(b) requires that VA treat new and material evidence as if it was filed in connection with the pending claim, the VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.").  However, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. § 20.304.  Hence, receipt of that additional evidence did not extend the one year time limit to appeal the December 2004 rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen a claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board must also assess whether new and material evidence has been received sufficient to reopen the claim of service connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).    

The Veteran requested a travel Board hearing in his May 2008 substantive appeal; however, in February 2012, he withdrew the request for a Board hearing. Thus, the request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The reopened claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's application to reopen his service connection claim for a back disorder in a December 2004 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file since the December 2004 rating decision was not of record at the time of the December 2004 rating decision, and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.304, 20.1103 (2011).

2.  Evidence received subsequent to the December 2004 rating decision is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal regarding the Veteran's request to reopen his service connection claim for a back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

An unappealed rating decision in December 2004 denied the Veteran's application to reopen his claim of entitlement to service connection for a back disorder on the basis that there is no evidence that the Veteran suffered from a chronic condition in service which required continuous treatment.  The relevant evidence of record at the time of the December 2004 rating decision consisted of service treatment records and a report of VA examination dated in April 1982.  The Veteran did not file a notice of disagreement with the December 2004 rating decision within the one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As such, that determination is final.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Evidence received since the December 2004 rating decision includes statements by the Veteran, a buddy statement dated in October 2005, and a February 2008 VA examination report.  This evidence is considered new, because this evidence was not of record at the time of the December 2004 rating decision, and is not cumulative or redundant of previous evidence.  In addition, the October 2005 buddy statement is material as the statement discussed the Veteran's back injury in service, and that the Veteran's military comrade observed the Veteran having trouble with his back between 1976 and 1977.  He discussed the chronic nature of the back disorder in that the Veteran was in a lot of pain as a result of his back injury and he spent a lot of time on his back on a sofa because it was difficult for him to get in and out of his bunk.  He also observed that the Veteran was subsequently air evacuated from Wake Island to Pearl Harbor for treatment.  

The lay observations of the how the injury affected the Veteran in service is evidence that may show the chronic nature of the injury in service.  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the reopened claim of service connection for a back disability.  

The Veteran was provided with a VA examination of his back in February 2008.  After a physical evaluation of the Veteran and a review of the record, the examiner provided the opinion that the Veteran's current low back condition was less likely than not secondary to his in-service complaints of low back pain.  As part of his rationale, the examiner noted that an April 1982 VA spine examination was within normal limits.  However, the Board observes that the examiner did not discuss the diagnosis of recurrent lumbosacral strain in the April 1982 VA examination.  Furthermore, the examiner did not discuss the Veteran's lay statements that from 1980 to 1995 he had to be careful while making certain movements while he worked for Pacific Gas and Electric Company or the October 2005 military comrade (buddy) statement.  Thus, the Board finds that the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with respect to the reopened service connection claim for a back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service injuries.  The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion.  The examiner must reconcile his/her opinion with the diagnosis of recurrent lumbosacral strain in February 1982, the buddy statement dated in October 2005 and the Veteran's lay statements.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a back disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


